Opinión disidente emitida por el
Juez Asociado Señor Rivera García,
a la que se unen el
Juez Asociado Señor Martínez Torres, el Juez Asociado Señor Kolthoff Caraballo y el Juez Asociado Señor Feliberti Cintrón.
En el presente caso, el Estado confiscó un vehículo de motor presuntamente utilizado en violación a la Ley de Armas de Puerto Rico. A su vez, presentó cargos criminales en contra de las dos personas que ocupaban el vehículo de motor al momento de la confiscación. En ambos casos, los cargos criminales fueron desestimados por violación a los términos establecidos en las Reglas de Procedimiento Criminal para la celebración de la vista preliminar y del juicio en su fondo. Ante ese sencillo cuadro fáctico, este Tribunal debía responder dos interrogantes. Primero, si procedía utilizar una determinación penal favorable al imputado de delito basada en términos para disponer de la acción civil de confiscación que se originó a consecuencia de los mismos hechos. Segundo, si este Tribunal debía continuar condicio-nando la confiscación civil de la propiedad a que el Estado haya logrado una convicción a nivel penal.
Hoy cuatro compañeros miembros de esta Curia —por fundamentos distintos entre sí— optan por contestar afir-mativamente ambas interrogantes y avalan así la determi-nación del Tribunal de Apelaciones de anular automática-mente y sin mayor consideración el proceso civil de confiscación basado exclusivamente en la determinación favorable obtenida a nivel penal, aun cuando ésta se debió a planteamientos ajenos a los méritos de la acusación. De esta manera, insisten erróneamente en continuar condicionando el proceso civil de confiscación a lo acontecido en el proceso penal bajo el pretexto de teorías constitucionales y estatuta-rias totalmente inaplicables a los hechos precisos ante nues-tra consideración. Atentan así contra la clara y expresa in-dependencia del proceso civil de confiscación y del proceso *57penal establecida explícitamente por nuestra Asamblea Le-gislativa en la Ley Uniforme de Confiscaciones de 2011.(1)
En su lugar, lo que procedía en derecho era que este Tribunal contestara negativamente ambas interrogantes a la luz de las disposiciones de la mencionada nueva legisla-ción de confiscaciones. Cónsono con ello, este Foro debió concluir que los tribunales no pueden disponer de una ac-ción civil de impugnación de confiscación basados exclusi-vamente en el resultado favorable obtenido en la esfera penal. No se sostiene en derecho que un dictamen favorable en un proceso penal anule automáticamente y sin mayor consideración un proceso civil de confiscación para el cual, como primer punto, se requiere un estándar de prueba mucho menor. Siendo así, independientemente del desenlace criminal a favor del imputado de delito a raíz de los mismos hechos que motivaron la confiscación, y en au-sencia de algún otro planteamiento que amerite un dicta-men sumario, los foros de primera instancia deberían dilu-cidar en sus méritos las demandas civiles de impugnación de confiscación conforme al proceso delineado por la Asam-blea Legislativa en la Ley Uniforme de Confiscaciones de 2011.
A continuación explicamos en más detalle nuestra posición. En ello, y a fin de propiciar una mejor compren-sión de la opinión disidente que hoy emitimos, primera-mente expondremos una perspectiva general del proceso de confiscación dirigida, particularmente, a resaltar las diferencias entre una confiscación civil y una confiscación criminal, las cuales parecen pasar por alto los compañeros Jueces y Juezas que están conforme con el resultado alcan-zado por el Tribunal de Apelaciones en el presente caso. Segundo, repasaremos los pronunciamientos anteriores emitidos por este Tribunal en los cuales aplicó la doctrina de impedimento colateral por sentencia, y como consecuen-*58cia, avaló la anulación de la confiscación en aquellos casos en que el imputado de delito hubiese obtenido un resultado favorable. Tercero, indagaremos brevemente sobre los fun-damentos que sustentaron la jurisprudencia anterior emi-tida por este Tribunal. Por último, expondremos las nuevas disposiciones de la Ley Uniforme de Confiscaciones de 2011 a fin de determinar si la Asamblea Legislativa man-tuvo la intención de continuar condicionando el proceso civil de confiscación a las incidencias suscitadas en la esfera penal.
HH
A. Confiscación: conceptos generales
La confiscación es el acto mediante el cual el Estado, representado en este caso por el Poder Ejecutivo, priva a una persona de su propiedad sin compensación económica, basado únicamente en que dicha propiedad fue utilizada en la comisión de ciertos delitos predeterminados por la Asamblea Legislativa o porque tal bien es producto o resultado de una conducta prohibida por ley.(2) En ese esquema, le corresponde exclusivamente al Poder Legislativo deter-minar bajo qué circunstancias, condiciones y procedimientos particulares el Estado está facultado para confiscar una propiedad involucrada en una actividad delictiva, den-tro de los parámetros constitucionales aplicables.(3) En este ejercicio, la Asamblea Legislativa podría instituir el proceso de confiscación según una de dos modalidades: primero, mediante una confiscación de carácter criminal, co-*59nocida como “confiscación in personam”, o segundo, por vía de una confiscación de índole civil, mejor conocida como “confiscación in rem”.(4)
De la Asamblea Legislativa optar por la primera moda-lidad, instituiría entonces la confiscación como una penali-dad adicional contra una persona que ha sido convicta de delito. Es por esto que la confiscación in personam forma parte integral del procedimiento criminal, ya que se trata de una acción directa contra el propietario o poseedor de la propiedad que ha de incautarse y cuya procedencia va a depender ineludiblemente de que la persona salga culpable del delito imputado. Unicamente en esas circunstancias se le podría confiscar la propiedad como una sanción adicional. Por lo tanto, al amparo de este procedimiento, el involucramiento de la persona en la actividad delictiva, y eventual condena, es el fundamento que da base a la con-fiscación de la propiedad.
Por otra parte, si el Poder Legislativo instituye la segunda modalidad de confiscación, se establecería entonces un procedimiento civil in rem que “va dirigido contra la cosa misma y no contra el dueño de la propiedad, su pose-edor, encargado o cualquier otra persona con algún interés legal sobre ésta”.(5) Por ello, la pregunta por dilucidar en este procedimiento es si la propiedad confiscada fue utili-zada para la comisión de una actividad delictiva. Siendo así, según la modalidad de confiscación “in rem” la interro-gante de quién utilizó la propiedad es, generalmente, im-pertinente porque el objetivo principal de esta acción es de-mostrar que la propiedad fue utilizada en una actividad prohibida por ley, independientemente de quién lo hizo. En ese sentido, no se trata de adjudicar a la propiedad la ca-pacidad de delinquir y tratarla como la autora de un delito, *60sino de establecer mediante preponderancia de la prueba que la propiedad fue empleada en la comisión de una acti-vidad ilegal. Conforme a ello, en todos los casos de confis-cación resueltos por esta Curia se ha reiterado que los úni-cos elementos pertinentes a la determinación de si procede una confiscación civil son: (1) si existe prueba suficiente y preponderante de que se ha cometido un delito, y (2) si existe un nexo entre la comisión del delito y la propiedad confiscada.(6) Nótese que contrario a la confiscación in per-sonam, la confiscación in rem es una acción completamente separada e independiente del procedimiento criminal que se dilucide contra el presunto autor del delito. Por ello, la confiscación civil podría prevalecer aun cuando el Estado no haya obtenido un resultado favorable en el proceso penal. Esto, pues, como mencionáramos, el enfoque en la confiscación civil no es si la persona incurrió en un delito, sino si la propiedad fue utilizada en una actividad ilegal {e.g., si determinado vehículo de motor fue utilizado para transportar droga, independientemente de quién la transportó). (7) En ese escenario, el derecho del Estado a tomar la propiedad surge, precisamente, de ese uso indebido.
En el caso particular de Puerto Rico, la Asamblea Legis-lativa históricamente ha optado por adoptar esta instancia de confiscación in rem.(8) Así, cónsono con la doctrina dis-cutida, reiteradamente este Tribunal ha aludido a las distinciones típicas entre las confiscaciones civiles y las confiscaciones criminales. No obstante, esa discusión se ha limitado a una referencia automática, casi dogmática, *61como parte de un repaso doctrinal del proceso de confiscación y la cual nunca ha tenido un impacto real en la adjudicación de las controversias que hemos considerado hasta el presente concerniente al tema de confiscación.(9)
Esto porque, al momento de adjudicar las controversias suscitadas bajo las leyes de confiscaciones anteriores, y a pesar de que estas establecían la naturaleza in rem del procedimiento, este Tribunal siempre partió de la premisa fundamentada de que la Asamblea Legislativa tenía la in-tención de condicionar la acción civil de confiscación al re-sultado de la acción penal. Es por ello, que consistente-mente este Tribunal utilizó la doctrina de cosa juzgada en su modalidad de impedimento colateral por sentencia para anular toda confiscación que estuviera acompañada de un dictamen favorable al imputado en el proceso penal. Así, se ha avalado la disposición sumaria de las demandas de im-pugnación de confiscación sin una adjudicación en sus mé-ritos, simplemente basados en los acontecimientos suscita-dos en la esfera penal. De esta forma, hasta el momento este Foro le ha brindado a la confiscación civil un trata-miento paralelo y fundamentado en las características esenciales de una confiscación criminal. Veamos.
B. Doctrina de impedimento colateral por sentencia y su aplicación al proceso de confiscación en decisiones anterio-res según la legislación derogada
La doctrina de impedimento colateral por sentencia opera cuando un hecho esencial para el pronunciamiento de una sentencia se dilucida y determina mediante senten-cia válida y final, y la determinación es concluyente en un segundo pleito entre las mismas partes.(10) Es decir, la apli-cación de esta doctrina depende de que un hecho fundamental en un proceso actual haya sido expresamente dilu-*62cidado como un elemento clave en un proceso anterior mediante una sentencia legítima y final entre las mismas partes.(11) De ese ser el caso, la doctrina de impedimento colateral por sentencia evita que las partes tengan la ne-cesidad de litigar nuevamente un hecho ya adjudicado en-tre ellas en un dictamen anterior.(12)
En el contexto específico de las confiscaciones, este Tribunal ha utilizado esta doctrina estatutaria para concluir que la absolución en los méritos adjudica con finalidad irreversible el hecho central, tanto para el caso criminal como para el de confiscación, de que la propiedad no fue utilizada en una actividad ilícita. Por ello, desde Carlo v. Srio. de Justicia, 107 DPR 356 (1978), este Foro determinó que “[l]a doctrina de impedimento colateral por sentencia exige la desestimación del segundo proceso, aun cuando tenga por objeto un delito distinto, si al resolverse el caso anterior se adjudicaron y determinaron hechos necesaria-mente decisivos para el segundo”.(13) En esa ocasión, este Tribunal específicamente delimitó el alcance de esta nor-mativa a aquellas circunstancias en las que, en efecto, se hubiese dado una “absolución en los méritos [que] inevita-blemente comprendiera] la adjudicación de la cuestión central de que no [se] utilizó el vehículo” en una actividad delictiva.(14)
*63A pesar de esta delimitación, la realidad ha sido que desde entonces, esta Curia ha establecido varias excepcio-nes cuyo efecto directo ha consistido en condicionar la con-tinuación de la acción civil de confiscación al resultado de la acción penal, independientemente de si en el proceso criminal se adjudicó o no en los méritos el hecho central de si la propiedad confiscada fue utilizada o no en una activi-dad prohibida por ley. Así, por ejemplo, en Del Toro Lugo v. E.L.A., 136 DPR 973 (1994), este Tribunal sostuvo que no procedía continuar con el proceso de confiscación de un ve-hículo de motor propiedad de un tercero cuando una deter-minación de no causa probable para acusar adviene final y firme. En esa ocasión se determinó, además, que no proce-día la confiscación cuando el proceso penal concluía luego del sobreseimiento del caso a raíz de la supresión de la única evidencia delictiva ocupada mediante un registro ilegal. En ese escenario el Tribunal concluyó que
[...] la determinación final y firme respecto a la exclusión o supresión de una evidencia ilegalmente obtenida, hecha en el procedimiento penal por el delito que da base a la confiscación, constituiría cosa juzgada en su modalidad de impedimento co-lateral por sentencia, en cuanto a la admisión de dicha eviden-cia en la acción de impugnación de confiscación, siempre que dicha determinación judicial sea debidamente planteada e in-troducida en evidencia. (15)
Aunque con un resultado distinto, pero cónsono con la tendencia de exigir un dictamen de culpabilidad en el pro-ceso penal como condición necesaria para continuar el pro-ceso civil de confiscación, en First Bank, Univ. Ins. Co. v. E.L.A., 156 DPR 77 (2002), este Tribunal determinó que la ausencia de causa probable en cuanto al poseedor del ve-hículo de motor confiscado, hijo del dueño registral, no im-pedía la confiscación de la propiedad, ya que uno de los pasajeros se había declarado culpable. De esta manera, esta Curia negó la aplicación de la doctrina de impedi-*64mentó colateral por sentencia y ordenó la continuación del proceso de confiscación.(16)
Igual conclusión alcanzó este Tribunal, posteriormente, en Suárez v. E.L.A., 162 DPR 43 (2004). En ese momento, este Tribunal determinó que la doctrina de impedimento colateral por sentencia impedía la continuación del proceso civil de confiscación en todo aquel caso en que los cargos criminales hayan sido desestimados por incumplimiento con los términos de juicio rápido. En esta ocasión, los car-gos criminales habían sido desestimados porque el Minis-terio Público no cumplió con el término estatutario para la celebración de la vista preliminar. Así que, transcurrido más de dos años sin la presentación de nuevos cargos cri-minales, este Tribunal entendió que procedía declarar “con lugar” la demanda de impugnación de confiscación ante la presunta dejadez reflejada por el Estado en el caso penal.
Cuatro años más tarde, este Foro resolvió dos casos adi-cionales en los que reconoció dos nuevas excepciones que impedían la continuación de la acción civil de confiscación basado en el resultado del proceso penal: Ford Motor v. E.L.A., 174 DPR 735 (2008), y Díaz Morales v. Depto. de Justicia, 174 DPR 956 (2008). En el primero, la persona acusada se había declarado culpable por cargos de posesión de drogas y cumplido con todos los requisitos de un pro-grama de desvío, por lo que el foro primario había orde-*65nado el archivo y sobreseimiento del caso. Ante tales cir-cunstancias, este Tribunal estableció que “el archivo y sobreseimiento de una acusación criminal al amparo de un programa de desvío y rehabilitación consti[tuía] cosa juz-gada en su modalidad de impedimento colateral por senten-cia en una acción civil de impugnación de confiscación”.(17)
En el segundo caso, el cual concernía a un menor en circunstancias análogas a las expuestas en el párrafo anterior, esta Curia resolvió que procedía declarar “ha lugar” una demanda civil de impugnación de confiscación una vez el menor cumpliera con el contrato de desvío y obtuviera un archivo definitivo de la causa penal. Esto porque, según razonaron los miembros de este Alto Foro en aquel enton-ces, “una vez se archiva la denuncia, según los términos del programa, se adjudica de forma favorable al acusado y se dispone con finalidad del hecho central del cual depende la confiscación: la comisión de un acto delictivo”.(18)
Finalmente, en Coop. Seg. Múlt. v. E.L.A., 180 DPR 655 (2011), este Tribunal atendió la controversia sobre qué efecto tiene sobre el procedimiento civil de confiscación la muerte de una persona que presuntamente utilizó la pro-piedad confiscada en un acto delictivo. Ante esta interro-gante, y aún bajo las disposiciones de la Ley Uniforme de Confiscaciones de 1988, este Foro resolvió que procedía anular el proceso confiscatorio en la medida que la muerte de la persona imputada de delito extinguía la acción penal. Una vez más, este Tribunal le impregnó un carácter criminal a la confiscación de índole civil al no avalar el que se continuará el proceso de confiscación sin que alguien hu-biese sido convicto de delito.
En resumen, durante la vigencia de la Ley Uniforme de Confiscaciones de 1960 y la Ley Uniforme de Confiscacio-nes de 1988 este Tribunal reconoció varias excepciones que *66automáticamente anulaban el proceso civil de confiscación basado en las incidencias suscitadas en el proceso criminal, sin una dilucidación en los méritos sobre la controver-sia específica concerniente al proceso civil sobre si la pro-piedad confiscada fue utilizada en alguna actividad prohibida por ley. De esta manera, previo a la aprobación de la nueva ley de confiscaciones había un “decidido desa-rrollo de nuestra jurisprudencia hacia condicionar el pro-ceso civil de confiscación al resultado de la causa criminal contra el alegado autor del delito[...]”. (Enfasis en el original suprimido y énfasis suplido).(19)
C. Fundamentos de la jurisprudencia anterior emitida por este Tribunal
En este punto resulta meritorio destacar los fundamen-tos que sustentaron los pronunciamientos anteriores aquí repasados en los que, como vimos, este Tribunal constan-temente condicionó la continuación del proceso civil de con-fiscación a lo acontecido a nivel penal. Como explicaremos, éstos estuvieron basados en dos premisas no articuladas o discutidas con profundidad en las opiniones de entonces que hoy, conforme a las disposiciones de la nueva ley, indu-dablemente, cobran particular importancia. Primero, en el presunto carácter “punitivo” del proceso de confiscación se-gún estatuido en la legislación entonces vigente. Segundo, en la voluntad legislativa del momento de vincular el pro-ceso civil de confiscación al proceso penal.
Como primer punto, no hay duda de que un repaso de la jurisprudencia emitida por este Tribunal durante la vigen-cia de las derogadas legislaciones de confiscaciones de 1960 y 1988 nos lleva a constatar que, en efecto, este Foro le adjudicó constantemente un carácter “punitivo” al proceso de confiscación y lo caracterizó como un “castigo adicional” a la pena. No obstante, de esa misma jurisprudencia surge que este Tribunal alcanzó tal conclusión sin consignar ra-*67zonamiento alguno y basado exclusivamente en el fin de la Asamblea Legislativa de disuadir la actividad criminal.(20) En otros términos, para entonces fue suficiente el que la legislación mencionara que tenía un objetivo disuasivo para que este Tribunal calificara —sin mayor análisis y consideración— el proceso de confiscación como uno punitivo. Ante tal objetivo, y la expresa intención legisla-tiva de entonces de vincular la causa criminal contra el presunto autor del delito y la acción civil de confiscación, según discutiremos a continuación, este Tribunal evitó adoptar la clara doctrina federal dirigida a establecer si un proceso de confiscación puede calificarse como “punitivo” y “criminal” en su fin, aun cuando el Poder Legislativo lo haya estatuido como un proceso estrictamente civil.
Como segundo punto sobre el cual se sustentó la juris-prudencia pasada emitida por este Tribunal, encontramos la clara voluntad legislativa de entonces de vincular el pro-ceso civil de confiscación al proceso penal, según eviden-ciado en dos instancias distintas durante la vigencia de la Ley Uniforme de Confiscaciones de 1988. En primer lugar, hallamos que la Asamblea Legislativa tuvo la intención de promulgar una legislación que no fuera contraria a los pro-nunciamientos que este Tribunal había formulado previo a 1988. Sobre este particular, nótese que la Asamblea Legis-lativa de entonces específicamente consignó en el Informe Conjunto del Proyecto del Senado 1529 de 20 de mayo de 1988 que nada de lo contenido en lo que eventualmente sería la Ley Uniforme de Confiscaciones de 1988 alteraba la normativa adoptada hasta ese momento por este Tribunal Supremo en materia de confiscación. Esto incluía, claro está, la norma establecida en Carlo v. Srio. de Justicia, *68supra, respecto a la aplicación de la doctrina de impedi-mento colateral por sentencia al procedimiento civil de con-fiscación, basado en el resultado favorable en la causa criminal.(21)
En segundo lugar, es importante recordar que en el 2000 la Asamblea Legislativa aprobó la Ley Núm. 32-2000 para enmendar la Ley Uniforme de Confiscaciones de 1988 y específicamente disponer que el resultado de la acción penal no sería impedimento, ni tendría efecto de cosa juz-gada sobre la acción civil de confiscación(22) Tres años más tarde, esta enmienda fue derogada mediante la Ley Núm. 18-2003. Esto porque, según la intención y razonamiento de la entonces Asamblea Legislativa, era necesario ajustar el derecho positivo conforme a lo resuelto por este Tribunal en Carlo v. Srio. de Justicia, supra, y Del Toro Lugo v. *69E.L.A., supra.(23) De hecho, según surge del Informe sobre el Proyecto de la Cámara 1972 de la Comisión de la Jurí-dico del Senado de Puerto Rico —eventual Ley Núm. 18-2003— que esta medida pretendía
[...] resolver la situación surgida con la Ley Núm. 32, supra, a los fines de disponer que la absolución en los méritos de una persona en una causa criminal tendrá el efecto de hacer nula una confiscación de un vehículo hecha por el Estado a raíz de los mismos hechos que dieron lugar a su procesamiento criminal, en consideración a la doctrina constitucional de cosa juz-gada en su modalidad de impedimento colateral por sentencia [...]
[[Image here]]
Tras una absolución en el caso criminal o determinación de no causa en la vista preliminar que ha advenido final y firme no existen tales elementos para sostener la confiscación en el caso civil por lo cual es forzoso concluir la improcedencia de continuar con el mismo.(24)
De esta manera, la Asamblea Legislativa plasmó clara-mente su intención de reconocer la normativa adoptada por este Tribunal conforme a lo establecido originalmente en el historial legislativo de la Ley Uniforme de Confisca-ciones de 1988. Es decir, afirmativamente avaló el que la acción civil de confiscación estuviera condicionada al resul-tado del proceso penal. Conforme a ello, los casos resueltos bajo la Ley Uniforme de Confiscaciones de 1988, particu-larmente los resueltos posterior al 2003, respondieron, en esencia, a esa intención legislativa. Así lo reconoció este Tribunal en Coop. Seg. Múlt. v. E.L.A., supra, donde ex-presó lo siguiente a la luz de las disposiciones de la enton-ces vigente Ley Uniforme de Confiscaciones de 1988:
*70La Asamblea Legislativa ha reconocido el vínculo entre la causa criminal contra el presunto autor del delito base y la acción de confiscación. De igual forma, la ley vigente [Ley Uni-forme de Confiscaciones de 1988] coincide con nuestros pro-nunciamientos en cuanto a la aplicación de la doctrina de im-pedimento colateral por sentencia que condiciona el proceso civil a la causa criminal. La Ley Número 18 de 1 de enero de 2003 enmendó la Ley Uniforme de Confiscaciones para elimi-nar el inciso que añadió la Ley Número 32 de 14 de enero de 2000 que disponía que el resultado favorable al acusado no sería impedimento a la acción civil de confiscación. La Exposi-ción de Motivos de la Ley Núm. 18 refleja con gran claridad el cambio en el modo de pensar en la Asamblea Legislativa y su decisión de vincular la causa criminal contra el presunto autor del delito con el proceso civil de confiscación. (Escolio y énfasis omitidos, y énfasis suplido).(25)
Cónsono con estos pronunciamientos, este Tribunal de-bía preguntarse, en primer plano, si bajo la actual Ley Uniforme de Confiscaciones de 2011 subsiste la misma in-tención legislativa reflejada en la Ley Uniforme de Confis-caciones de 1988 y sus posteriores enmiendas. Es decir, ¿surge de las disposiciones de la Ley Uniforme de Confis-caciones de 2011, de su historial legislativo, o de ambas, la intención de la Asamblea Legislativa de condicionar el pro-ceso civil de confiscación al resultado de la acción penal? En segundo plano, debió preguntarse si en la legislación vigente persiste el objetivo disuasivo y si ello, de por sí, ameritaba que continuáramos calificando como “punitivo” el proceso de confiscación. Veamos.
D. Ley Uniforme de Confiscaciones de 2011
Actualmente, el proceso de confiscación en Puerto Rico se rige por la Ley Núm. 119-2011, la cual establece un pro-cedimiento uniforme para todos los casos de confiscación en nuestra jurisdicción, independientemente de la agencia involucrada y el fundamento para la misma.(26) De acuerdo *71con esta legislación, el Estado puede ocupar y hacer suya toda propiedad que sea utilizada durante la comisión de delitos graves y de aquellos delitos menos graves en los que por ley se autorice la confiscación, cuando tales delitos se encuentren tipificados en algún estatuto confiscatorio.(27)
Entre las nuevas disposiciones incluidas en la Ley Uni-forme de Confiscaciones de 2011y pertinentes a este caso, hallamos que la Asamblea Legislativa expresamente dis-puso el carácter independiente del procedimiento de confis-cación con relación a cualquier otro proceso. Al respecto, el Art. 2 de la Ley Núm. 119 (34 LPRA sec. 1724) establece como política pública “la naturaleza in rem de las confisca-ciones, independiente de cualquier otra acción de natura-leza penal, administrativa o de cualquier otra naturaleza”. (Enfasis suplido).(28) Cónsono con esta política pública, el Poder Legislativo reiteró que “[e]l proceso de confiscación será uno civil dirigido contra los bienes e independiente de cualquier otro proceso de naturaleza penal, civil o adminis-trativa que se pueda llevar contra el dueño o el poseedor de los bienes ocupados bajo las disposiciones de cualquier ley que autorice la confiscación de bienes por parte del Estado”. (Énfasis suplido).(29)
Así las cosas, la propia legislación específicamente esta-blece el proceso que las partes y los tribunales deben se-guir durante la acción civil de impugnación de *72confiscación. En ese contexto, el Art. 15 de la Ley Núm. 119 (34 LPRA sec. 1724l) establece, en su parte aquí perti-nente, que “se presumirá la legalidad y corrección de la confiscación independientemente de cualquier otro caso penal, administrativo o cualquier otro procedimiento relacio-nado a los mismos hechos”.(30) Así, “[e]l demandante tiene el peso de la prueba para derrotar la legalidad de la confiscación”.(31) Asimismo, dispone que “[presentada la contestación a la demanda, el Tribunal ordenará una vista sobre legitimación activa para establecer si el demandante ejercía dominio y control sobre la propiedad en cuestión antes de los hechos que motivaron la confiscación. De no cumplir con este requisito, el Tribunal ordenará la desesti-mación inmediata del pleito”.(32)
En referencia a la derogada Ley Uniforme de Confisca-ciones de 1988 y las respectivas interpretaciones formula-das por esta Curia, la Asamblea Legislativa expresó que “[d]icha Ley ha sido objeto de múltiples enmiendas e inter-pretaciones judiciales que han causado confusión en la im-plantación del estatuto”.(33) Así que para efectos de disper-sar cualquier duda sobre su intención de instituir un proceso de confiscación in rem y verdaderamente indepen-diente, los legisladores incluyeron en la parte expositiva de la medida lo siguiente:
En nuestra jurisdicción, la confiscación es una acción civil o [in rem], distinta y separada de cualquier acción in personam. La confiscación que lleva a cabo el Estado se basa en la ficción legal de que la cosa es la ofensora primaria. El procedimiento [in rem] tiene existencia independiente del procedimiento penal de naturaleza in personam, y no queda afectado en modo al-guno por éste. Los procedimientos de confiscación civil pueden llevarse a cabo y culminarse antes de que acuse, se declare culpable o se absuelva al acusado. Incluso, pueden lle-*73varse aun cuando no se haya presentado ningún cargo. Esto debido a que la acción civil se dirige contra la cosa en sí misma, en general, la culpabilidad o inocencia del propietario es irrelevante en cuanto a la procedencia o no de la confisca-ción civil. [Goldmith-Grant Co. v. United States], 254 U.S. 505 (1921). [Calero-Toledo v. Pearson Yatch Leasing Co.], 416 U.S. 663 (1974). [United States v. One Assortment of 89 Firearms], 465 U.S. 354 (1984). (Énfasis suplido)(34)
Nótese que la referida exposición de motivos consigna, incluso, la jurisprudencia sobre la que fundamenta su in-tención de instituir una confiscación estrictamente in rem. En ninguna parte, menciona alguna de las decisiones que este Tribunal emitió durante la vigencia de las legislacio-nes anteriores de confiscación. De esta manera, la política pública vigente establecida por la Asamblea Legislativa so-bre confiscación se distancia de las respectivas interpreta-ciones judiciales formuladas en el pasado, particularmente en lo que respecta a condicionar la acción civil de confisca-ción al resultado del proceso penal.
De hecho, en la ponencia presentada por el Departa-mento de Justicia sobre el Proyecto del Senado 897 —eventual Ley Uniforme de Confiscaciones de 2011— éste expresó “preocupación por definir la naturaleza in rem o civil de la confiscación”(35) Sobre este particular, indicó que “[a] efectos de evitar la más mínima confusión sobre los aspectos indi-cados, es imprescindible introducir un lenguaje claro y pre-ciso que establezca y mantenga distanciados los procesos cri-minales in personam y la confiscación a través de todo el texto de la ley”. (Énfasis suplido).(36) Precisamente, eso fue lo que hizo la Asamblea Legislativa en los Arts. 2, 8 y 15 de la Ley Núm. 119, supra, según expusimos.(37)
*74Así las cosas, no hay duda de que en la legislación actual se estableció un proceso civil in rem verdaderamente independiente al proceso penal in personam, abandonando así la pasada intención legislativa de vincular ambos procesos. Ante ello, resulta pertinente analizar si verdade-ramente el proceso de confiscación confeccionado por el Po-der Legislativo tiene un fin punitivo o criminal como se mencionaba en el pasado. De concluir que, en efecto, esta-mos ante un proceso de confiscación de carácter punitivo dirigido a castigar al presunto autor del delito, el marco de acción de la Asamblea Legislativa para regular su aplica-ción y procedencia podría verse limitado por aspectos cons-titucionales aplicables bajo ciertas y limitadas circunstancias.
Sobre este particular, en United States v. Ward, 448 US 242 (1980), el Tribunal Supremo de Estados Unidos ela-boró un estándar de dos partes dirigido, precisamente, a contestar si un estatuto confiscatorio constituye en sí una medida punitiva de índole criminal o no. Al respecto, el Tribunal Supremo federal expresó lo siguiente:
*75Este Tribunal, a menudo ha indicado que la interrogante de si una pena particular (definida estatutariamente como tal) es de índole civil o criminal, constituye un asunto de interpreta-ción estatutaria. Nuestra investigación en este respecto se ha realizado tradicionalmente en dos ámbitos. Primero, nos he-mos dado a la tarea de determinar si el Congreso, al establecer el mecanismo punitivo, indicó expresa o implícitamente su preferencia por una etiqueta u otra. Segundo, mientras el Congreso ha manifestado la intención de establecer una pena civil, hemos indagado más a fondo en cuanto a si el esquema estatutario fue tan punitivo, en propósito o en efecto, como para negar dicha intención. Respecto a esta última interro-gante, hemos notado que solo “la más clara evidencia” podría bastar para establecer la inconstitucionalidad de una ley ba-sado en dicho argumento. (Traducción nuestra y citas omitidas).(38)
En otros términos, la conclusión sobre si determinada sanción es verdaderamente de índole civil o penal debe es-tar precedida, en primer orden, de un análisis sobre si el Poder Legislativo consignó su intención, ya sea expresa o implícitamente, de caracterizar ésta como una civil o criminal. Es decir, este primer punto del análisis va diri-gido específicamente a identificar la etiqueta “civil” o “criminal” que le dio o pretendió dar el Poder Legislativo a la sanción concerniente. Claro está, de concluir que, en efecto, el Poder Legislativo expresó su preferencia por una san-ción criminal, resulta académico cualquier análisis posterior.
Empero, si de ese análisis surge la intención del Poder Legislativo de caracterizar determinado procedimiento *76como civil, procede entonces abordar el segundo punto del examen dirigido a auscultar si ésta es tan punitiva en su propósito o efecto que transforma en una sanción criminal lo que se pretendió imponer como una sanción civil.(39) En esta segunda parte del análisis, es necesario que la parte que formule tal alegación presente “la más clara evidencia” de que lo que el Poder Legislativo denominó como civil en realidad constituye una sanción de índole criminal. (Tra-ducción nuestra).(40) De no existir tal evidencia, lo único que procede es que el Tribunal confirme el carácter civil que le brindó o pretendió brindar, en primera instancia, el Poder Legislativo a la sanción concerniente.
Subsiguientemente, el Tribunal Supremo de Estados Unidos reafirmó este análisis en United States v. Ursery, 518 US 267 (1996), caso en el cual confirmó su dictamen de United States v. One Assortment of 89 Firearms, 465 US 354 (1984), a los efectos de que un estatuto confiscatorio civil no viola la Quinta Enmienda de la Constitución federal que ha de aplicarse a un individuo que ha sido absuelto o condenado mediante sentencia, siempre y cuando éste no sea punitivo en su naturaleza.(41) Para sostener tal carác-ter civil de la confiscación, el Tribunal Supremo de Estados Unidos examinó los estatutos confiscatorios concernientes *77mediante el discutido análisis de dos partes. Respecto a la primera parte, el Tribunal sostuvo que era indudable que el Congreso tuvo la intención de establecer un proceso me-ramente civil.(42) Siendo así, se movió a la segunda parte del análisis y concluyó que existía “poca evidencia, y mu-cho menos la prueba más clara requerida” de que el pro-ceso de confiscación establecido por el Congreso era tan punitivo en su naturaleza o efecto que lo convertía en una sanción criminal. (Traducción nuestra).(43)
Para alcanzar tal conclusión, el Tribunal Supremo en United States v. Ursery, supra, destacó varios puntos im-portantes y pertinentes a nuestra legislación local. Pri-mero, expresó el entendido de que las confiscaciones civiles in rem históricamente no constituyen un “castigo”.(44) Segundo, resaltó que en los estatutos confiscatorios concer-nientes no se requería demostrar intención criminal en el uso de la cosa y aclaró que aun cuando éstos contienen una excepción de tercero inocente, ello de por sí no compele a la conclusión de que se desea castigar a una personal.(45) Ter-cero, señaló que si bien puede decirse que tales estatutos sirven un propósito disuasivo, la realidad es que tal obje-tivo es válido tanto para procesos de confiscación pura-mente civiles como para procesos criminales.(46) Final-mente, enfatizó que el solo hecho de que los estatutos confiscatorios estén atados o supeditados a una actividad criminal no es suficiente para establecer mediante “la más clara evidencia” que el proceso denominado como civil re-almente es de carácter punitivo en su naturaleza o efecto. (47)
*78Al extrapolar tal análisis y escrutinio a nivel local con el objetivo de auscultar si el proceso de confiscación estable-cido en la Ley Uniforme de Confiscaciones de 2011 consti-tuye una sanción meramente civil o penal, no podemos al-canzar otra conclusión que no sea que ésta es puramente civil y remediativa. En primer lugar, según indicáramos, no hay duda de que la Asamblea Legislativa aprobó la le-gislación vigente con la intención expresa de establecer un proceso administrativo “in rem” de estricto carácter civil e independiente de cualquier otra acción de naturaleza penal, administrativa o de cualquier otra naturaleza. En ese sentido, y cónsono con la jurisprudencia federal sobre el particular, notamos que los demandantes en el caso de epí-grafe no presentaron argumento alguno —mucho menos “la más clara evidencia”— que pusiera en posición a este Tribunal para determinar que, a pesar de la clara inten-ción del Poder Legislativo de establecer un proceso estric-tamente civil, éste debía ser cualificado como uno punitivo en su naturaleza o efecto.
En segundo lugar —y a pesar de tal falla en la argu-mentación de los demandantes— la realidad es que un simple repaso de la legislación concerniente evidencia la inexistencia de “la más clara evidencia” que nos lleve a concluir que, en efecto, estamos ante un estatuto de carác-ter punitivo. Nótese que la ley vigente no requiere demos-trar que hubo intención criminal por parte de la persona que utilizó la cosa de forma ilícita para que proceda la confiscación. Como explicáramos, en el proceso civil esta-tuido únicamente se requiere demostrar la conexión entre la propiedad confiscada y su uso en una actividad prohi-bida por ley, independientemente de quién la utilizó o si tenía tal intención o no.
Además, aunque la legislación vigente podría permitir que se presente evidencie de la inocencia del dueño en cier-tas circunstancias, esto, por sí solo, no es suficiente para *79atribuirle a la legislación un ánimo de castigar. Por último, la clara intención de la Asamblea Legislativa de disuadir la actividad criminal, según surge de la ley y de su historial, obligan a concluir que estamos ante una ley de naturaleza civil y remediativa. Como bien señalara el Tribunal Supremo de Estados Unidos, tal elemento disuasivo de la ac-tividad criminal no es en sí suficiente para catalogar un proceso civil de confiscación como criminal.
II
De los hechos reseñados en la Sentencia que antecede surge que el Estado confiscó un vehículo de motor porque presuntamente éste fue utilizado en una actividad delictiva. A raíz de estos mismos hechos, el Estado optó, además, por presentar cargos criminales en contra de las dos personas que ocupaban o poseían la propiedad confis-cada al momento de la intervención. Sin embargo, ambos casos penales fueron desestimados porque el Ministerio Público no cumplió con el término reglamentario para la celebración de la vista preliminar y del juicio en su fondo. En ese escenario, surge la interrogante de qué sucede con la confiscación de la propiedad una vez la persona que pre-suntamente la utilizó para la comisión de un delito obtiene un resultado favorable en el proceso penal, aun cuando éste no haya sido producto de una deliberación y adjudica-ción en los méritos.(48)
*80Tal cuadro fáctico no es un asunto novedoso para este Tribunal, ya que en el pasado emitimos varias opiniones que, precisamente, concernían a un conjunto de hechos igual o similar al que hoy consideramos. Como vimos, en ese entonces, y aún bajo las disposiciones de las derogadas Ley Uniforme de Confiscaciones de 1960 y 1988, este Tribunal resolvió que no podía sostenerse la confiscación civil de la propiedad en la medida que la persona imputada de delito por los mismos hechos que originaron la confiscación hubiese obtenido un dictamen favorable en la esfera criminal. Así las cosas, en el pasado se utilizó el resultado penal para disponer, incluso sumariamente, de una de-manda civil de impugnación de confiscación.
Ahora bien, según reseñáramos, las pasadas determina-ciones de este Tribunal estuvieron enmarcadas en lo que hasta el momento era la voluntad e intención expresada por la Asamblea Legislativa. Como observáramos, a pesar de que en la legislación de 1988 se reconocía el carácter in rem de las confiscaciones, el Poder Legislativo afirmativa-mente acogió el matiz in personam que por varias décadas este Tribunal le otorgó al procedimiento in rem al condicio-nar la continuación del proceso de confiscación a los acon-tecimientos a nivel penal.(49)
Esto contrasta enormemente con la actual Ley Uni-forme de Confiscaciones de 2011. En ésta, la Asamblea Le-gislativa, conociendo la interrelación que en el pasado este Tribunal estableció entre el proceso civil y el proceso penal, específicamente consignó su voluntad de diferenciar las ac-ciones criminales dirigidas contra la persona de aquellas acciones confiscatorias a nivel civil dirigidas contra la pro-piedad en particular. Esta intención legislativa, según ex-puesto en la sección anterior, surge de cada parte del his-torial legislativo de la Ley Núm. 119, incluyendo del propio *81texto de la ley, de su exposición de motivos, de los informes de las respectivas comisiones legislativas, e incluso de las ponencias presentadas.(50)
Así, por ejemplo, el Art. 2 de la ley vigente claramente establece que en nuestra jurisdicción las confiscaciones se-rán de naturaleza in rem y, como consecuencia, indepen-dientes de cualquier otra acción de naturaleza penal, ad-ministrativa o de otra índole que pudiera llevarse en contra del dueño o del poseedor de los bienes ocupados.(51) Este principio de separabilidad e independencia fue reite-rado más adelante por el Poder Legislativo al expresar li-teralmente —y por primera vez como parte integral de la legislación en claro contraste con las leyes anteriores— su intención de mantener la confiscación civil separada del procedimiento criminal y dirigida exclusivamente a diluci-dar el involucramiento del bien confiscado en una activi-dad prohibida por ley.(52) De esta manera, no hay duda de que la Asamblea Legislativa pretendió distanciarse del de-sarrollo jurisprudencial bajo el cual el proceso civil de con-fiscación quedaba condicionado al resultado de la causa criminal contra el alegado autor del delito. Cónsono con ese claro distanciamiento, el Poder Legislativo modificó el en-foque y estableció explícitamente un procedimiento civil verdaderamente in rem de acuerdo con sus típicas caracte-rísticas e independencia de cualquier otro proceso que pueda surgir del mismo conjunto de hechos.(53)
Según esas circunstancias, utilizar el resultado favorable obtenido por el imputado en el proceso penal para apli-car la doctrina de impedimento colateral por sentencia en el proceso civil de confiscación, como en efecto hizo el Tribunal de Primera Instancia y el panel apelativo cuyo dicta-*82men hoy revisamos, es ir en contra de la voluntad legisla-tiva diáfanamente expresada en la Ley Uniforme de Confiscaciones de 2011. Después de todo, eso fue lo que, precisamente, quiso evitar el legislador al disponer sobre la independencia de los procedimientos y reiterar una y otra vez la naturaleza estrictamente in rem de la confisca-ción en nuestra jurisdicción.
Más allá de ese ejercicio válido de establecimiento de política pública, la realidad es que tal independencia entre el proceso civil de confiscación y la acción penal tiene perfecta lógica y congruencia juridical.(54) Esto porque al final de todo se trata de dos acciones judiciales que —si bien surgen de un mismo conjunto de hechos— responden a fines y cuestionamientos distintos bajo diferentes estánda-res de prueba. Por un lado, la acción civil de confiscación lo que busca es establecer mediante preponderancia de la prueba que la propiedad confiscada fue utilizada en una actividad prohibida por ley. Mientras que la acción penal busca establecer más allá de duda razonable que el impu-tado o acusado cometió un delito. En tales circunstancias, es jurídicamente sostenible no condicionar la acción civil de confiscación a lo que acontezca en la acción penal. Tan es así que nuestro ordenamiento jurídico actual no esta-blece que la confiscación de una propiedad va a depender de la presentación de cargos criminales y mucho menos de la obtención de una sentencia condenatoria a nivel penal.(55)
*83Ciertamente, y contrario a lo que sostienen los compa-ñeros miembros de este Foro en sus respectivas opiniones de conformidad, estas distinciones no alteran nuestra bien concebida norma de que las confiscaciones no son favoreci-das por los tribunales y, como consecuencia, los estatutos confiscatorios deben interpretarse restrictivamente.(56) Ahora bien, los tribunales estamos autorizados a interpre-tar una legislación cuando esta no es clara o concluyente sobre un punto en particular.(57) De ese ser el caso, “debe-mos siempre considerar cuáles fueron los propósitos perse-guidos por la Asamblea Legislativa al aprobar una legisla-ción, de manera que [nuestra] interpretación asegure la efectividad de la intención legislativa”. (Énfasis suprimido).(58) De esta forma evitamos una interpretación contraria a esa intención y, por ende, una usurpación al Poder Legislativo.
En el caso particular de la Ley Uniforme de Confiscacio-nes de 2011, la Asamblea Legislativa fue clara y categórica sobre su propósito de establecer como política pública una separación e independencia entre el proceso civil de confis-cación y la causa penal que podría producirse a consecuen-cia de los mismos hechos. Teniendo ese propósito claro, ¿se-ría cónsono con el mismo utilizar el resultado favorable *84obtenido por el imputado para disponer y anular automá-ticamente la confiscación? ¿Estaría conforme a la voluntad legislativa continuar el desarrollo jurisprudencial de este Tribunal en el cual la procedencia de la confiscación estaba condicionada a lo que aconteciera a nivel penal?
Indudablemente, no. Sería un contrasentido establecer, por un lado, que los procesos son independientes y, por el otro, interrelacionarlos de tal manera que lo que ocurra en uno predetermine el desenlace del otro. Ante tales circuns-tancias, y en ausencia de un planteamiento constitucional válido y aplicable al escenario específico que hoy atende-mos, este Foro no debe alterar las normas estatutarias aplicables al caso ante nuestra consideración. Así, tenemos el deber de reafirmar el legítimo ejercicio de estableci-miento de política pública promovido por la Asamblea Le-gislativa mediante la aprobación de la Ley Uniforme de Confiscaciones de 2011.
Si bien es cierto que la actual ley de confiscaciones no incluye una disposición sobre la doctrina de impedimento colateral por sentencia —tal y como se incluyó en su mo-mento mediante la derogada Ley Núm. 32-2000— la reali-dad es que su aplicación a los casos que hoy atendemos es completa y absolutamente incompatible con varias de las disposiciones que sí fueron incluidas en la Ley.(59) En ese sentido, los tribunales no podemos utilizar nuestra función interpretativa para distanciarnos e invalidar el contenido expreso y claro de una ley bajo el pretexto de que el legis-lador no incluyó determinado lenguaje. Después de todo, nuestro deber no es juzgar cómo el legislador debió expre-sar su intención legislativa, sino auscultar si determinada interpretación y resultado es compatible con la voluntad *85del legislador reflejada en la letra de la ley. Conforme a ello, no hay duda de que validar la aplicación de la doctrina de impedimento colateral por sentencia, la aplicación de cualquier otra doctrina de índole estatutaria, continuar re-conociendo presuntas excepciones a la independencia que debe caracterizar el proceso in rem de confiscación o, in-cluso, pretender alcanzar un resultado basado en aspectos constitucionales no aplicables a los hechos particulares que evaluamos, constituiría un ejercicio impropio de legislación judicial en la medida que ignora y menoscaba las disposi-ciones incluidas en la Ley Uniforme de Confiscaciones de 2011.(60)
Por todo lo anterior, este Tribunal debió concluir que los tribunales no pueden disponer de la acción civil de confis-cación basados exclusivamente en el resultado obtenido por el imputado a nivel penal, mucho menos cuando tal deter-minación se produce como consecuencia de un incumpli-miento con los términos establecidos en las Reglas de Pro-cedimiento Criminal, fundamento ajeno a los méritos del caso penal en sí. Conforme a las disposiciones de la Ley Uniforme de Confiscaciones de 2011, la procedencia de la confiscación debe ser adjudicada a nivel civil por preponde-rancia de la prueba y en completa independencia de lo que haya acontecido a nivel penal. Así que, en ausencia de al-gún otro planteamiento procedente en derecho, los foros primarios deberían dilucidar las demandas civiles de im-pugnación de confiscación en sus méritos, conforme al pro-ceso delineado por la Asamblea Legislativa en la legisla-ción vigente.
Claro está, no siempre la determinación del foro prima-rio en una demanda de impugnación de confiscación estará basada en su adjudicación en los méritos. En ese sentido, *86los tribunales podrían resolver este tipo de pleito utili-zando todos los mecanismos disponibles bajo nuestras Re-glas de Procedimiento Civil, incluso disponer del mismo por la vía sumaria, si así procede en derecho. Ahora bien, la disposición del recurso no puede descansar en el mero resultado favorable obtenido por el imputado a nivel penal, como ocurría en el pasado bajo la derogada Ley Uniforme de Confiscaciones de 1988. Si la parte demandante inte-resa obtener un dictamen sumario, por ejemplo, deberá en-tonces ubicar en posición al tribunal sobre su procedencia, pero su petición no puede basarse exclusivamente en la obtención de un dictamen favorable en la causa criminal.
H-i f—H i—I
Conforme a esta normativa, y dado que este Tribunal se encuentra igualmente dividido en cuanto a sus votos y ante la confirmación del dictamen del Tribunal de Apela-ciones que ello supone, no me resta más que disentir.

 Ley Núm. 119-2011, según enmendada, conocida como Ley Uniforme de Confiscaciones de 2011 (34 LPRA secs. 1724-1724w).


 Ford Motor v. E.L.A., 174 DPR 735, 741 (2008); Suárez v. E.L.A., 162 DPR 43, 51 (2004); Del Toro Lugo v. E.L.A., 136 DPR 973, 980-981 (1994).


 En el caso de Puerto Rico, el poder de confiscación del Estado está supeditado a las exigencias constitucionales incluidas en el Art. II, Sec. 7 de la Constitución de Puerto Rico, LPRA, Tomo 1, y la Enmienda Quinta y Decimocuarta de la Constitución de Estados Unidos, LPRA, Tbmo 1, las cuales garantizan que ninguna persona será privada de su libertad o propiedad sin el debido proceso de ley.


 Mapfre v. ELA, 188 DPR 517, 525 (2013); Coop. Seg. Múlt. v. E.L.A., 180 DPR 655, 664 (2011).


 López v. Secretaria, 162 DPR 345, 352 (2004). Véase Negrón v. Srio. de Justicia, 154 DPR 79, 87 (2001).


 Suárez v. E.L.A., supra, pág. 52; Del Toro Lugo v. E.L.A., supra, pág. 983; Pueblo v. González Cortés, 95 DPR 164, 171 (1967).


 Esto sujeto a las correspondientes defensas reconocidas en nuestro ordena-miento {e.g., tercero inocente).


 Véanse la derogada Ley Uniforme de Confiscación de Vehículos, Bestias y Embarcaciones, Ley Núm. 39 de 4 de junio de 1960 (34 LPRA ants. secs. 1721 y 1722), sustituida por la también derogada Ley Uniforme de Confiscaciones de 1988, Ley Núm. 93 de 13 de julio de 1988 (34 LPRA ants. secs. 1723-1723(p)), y la actual Ley Uniforme de Confiscaciones de 2011, Ley Núm. 119-2011, supra.


 Véanse: Coop. Seg. Múlt. v. E.L.A., supra, págs. 664-665; Del Toro Lugo v. E.L.A., supra, págs. 981-983.


 Coop. Seg. Múlt. v. E.L.A., supra, pág. 673; Suárez v. E.L.A., supra, pág. 59.


 Por “hecho necesario” o “elemento clave” nos referimos a que ese hecho que se pretende identificar en el segundo proceso como uno previamente adjudicado, haya sido necesario y fundamental en el razonamiento de la sentencia emitida por el Tribunal en el primer proceso. Sólo así se podría establecer en estricto rigor jurídico, que ese hecho, en efecto, fue debidamente adjudicado mediante sentencia final y firme. Véanse: Presidential v. Transcaribe, 186 DPR 263, 276-277 (2012); Beníquez et al. v. Vargas et al., 184 DPR 210, 225-226 (2012).


 E.L. Chiesa Aponte, Derecho procesal penal de Puerto Rico y Estados Unidos, Bogotá, Ed. Forum, 1992, Vol. II, págs. 376-385.


 Carlo v. Srio. de Justicia, 107 DPR 356, 363 (1978).


 Íd., págs. 364-365. Sobre este particular, el Tribunal expresó específica-mente lo siguiente: “D]a decisión que hoy tomamos está estrictamente ceñida a la situación de derecho que se produce al concurrir circunstancias determinantes, a saber: que el acusado es dueño del vehículo confiscado; que su absolución en los méritos inevitablemente comprende la adjudicación de la cuestión central de que no utilizó el vehículo para transportar material prohibido”. (Enfasis suplido). íd.


 Del Toro Lugo v. E.L.A., supra, pág. 997.


 Interesantemente, en aquella ocasión este Foro reconoció, incluso, la impro-cedencia de la anulación automática del proceso civil de confiscación basado en un resultado favorable en el proceso penal. Sobre este particular, este Foro expresó lo siguiente:
“La aplicación de la doctrina de impedimento colateral no afecta el hecho principal de que la confiscación es un procedimiento de carácter in rem, es decir, va dirigido contra la cosa misma y no contra el dueño de la propiedad, su poseedor, encargado o cualquier otra persona con algún interés legal sobre ésta. Por esto, el impedimento colateral no aplica de manera automática al impugnar la confiscación del vehículo. Aunque el poseedor del vehículo resulte absuelto de los cargos imputa-dos, esto no es en sí mismo suficiente para declarar inválida la confiscación. Lo determinante es si alguna actividad delictiva se ha cometido en el vehículo o me-diante el uso del vehículo, aunque la misma no haya sido cometido por el poseedor o conductor del mismo”. (Énfasis nuestro). First Bank, Univ. Ins. Co. v. E.L.A., 156 DPR 77, 83 (2002).


 Ford Motor v. E.L.A., supra, pág. 738.


 Díaz Morales v. Depto. de Justicia, 174 DPR 956, 962-963 (2008).


 Coop. Seg. Múlt. v. E.L.A., supra, pág. 676.


 Véase, e.g., Coop. Seg. Múlt. v. E.L.A., supra, pág. 680, donde este Tribunal se expresó en los siguientes términos: “El proceso de incautación de propiedades al amparo de la Ley Uniforme de Confiscaciones es civil en su forma pero punitivo en su naturaleza. Su objetivo, claramente identificado por la Asamblea Legislativa, es cas-tigar al delincuente con la pérdida de su propiedad, además de la posible pérdida de su libertad. A ello se refiere la Legislatura cuando habla del propósito disuasivo de la confiscación”. (Enfasis suprimido).


 Véase Informe Conjunto del P. del S. 1529 de las Comisiones de lo Jurídico, de Transportación y Obras Públicas y de Hacienda del Senado de Puerto Rico de 20 de mayo de 1988, lOma Asamblea Legislativa, 4ta Sesión Ordinaria, págs. 7-8, en el cual expresamente se establece que “[n]ada en el P. del S. 1529 modifica la interpretación restrictiva a favor del derecho de la propiedad confiscada que el tribunal le ha dado a las disposiciones legales y vigentes sobre confiscación. Vázquez Fontánez v. Tribunal Superior, 102 DPR 396 (1974); Carlo v. Secretario de Justicia, 107 DPR 356 (1978)”.


 Véase Art. 2(c) de la Ley Núm. 32-2000 (2000 (Parte 1) Leyes de Puerto Rico 376). El mencionado artículo específicamente establecía lo siguiente:
“[...] Naturaleza de la acción. •— El resultado favorable al acusado o imputado en cualquier de las etapas de la acción criminal no será impedimento para, ni tendrá efecto de cosa juzgada sobre, la acción civil de confiscación, aunque ésta se base en los hechos imputados en la acción penal”. Id.
Sobre este particular, la parte expositiva de la Ley Núm. 32-2000, supra, pág. 373, mencionaba lo siguiente:
“A[ujn cuando la doctrina jurisprudencial sobre la materia es clara, en nuestra jurisdicción se ha creado una gran confusión a raíz de las opiniones emitidas por el Tribunal Supremo. La presente medida va encaminada a precisar la naturaleza de la acción confiscatoria y a revisar otros aspectos de conformidad a la experiencia habida en la implantación de la Ley Núm. 93, antes citada.
“Consideramos que el resultado de la acción penal no debe ser impedimento, ni tener efecto de cosa juzgada, sobre la acción civil de confiscación, y para así estable-cerlo, se enmienda la Ley Núm. 93, antes citada, como se propone adelante”.
Véanse, además, Informe del P. de la C. 2621 de la Comisión de lo Jurídico Penal de la Cámara de Representantes de 5 de noviembre de 1999, 13era Asamblea Legislativa, 6ta Sesión Ordinaria, y la Ponencia del Departamento de Justicia de 28 de septiembre de 1999 sobre el P. de la C. 2621.


 Véase Exposición de Motivos de la Ley Núm. 18-2003 (2003 (Parte 1) Leyes de Puerto Rico 64).


 Informe sobre el P. de la C. 1972 de la Comisión de lo Jurídico del Senado de Puerto Rico, 14ta Asamblea Legislativa, 5ta Sesión Ordinaria, págs. 1-3. Aclaramos que, contrario a lo expresado por la Asamblea Legislativa en el citado extracto, la doctrina de impedimento colateral por sentencia es de índole estatutario.


 Coop. Seg. Múlt. v. E.L.A., supra, pág. 677.


 Véase Exposición de Motivos de la Ley Núm. 119-2011 (2011 (Parte 2) Leyes de Puerto Rico 1761).


 Véase Art. 9 de la Ley Núm. 119 (34 LPRA see. 1724Í), el cual dispone íntegramente lo siguiente:
“Estará sujeta a ser confiscada, a favor del Gobierno de Puerto Rico, toda pro-piedad que resulte, sea producto o se utilice, durante la comisión de delitos graves y de aquellos delitos menos graves en los que por ley se autorice la confiscación, cuando tales delitos graves y menos graves se encuentren tipificados en el Código Penal de Puerto Rico, en las leyes de sustancias controladas, de armas y explosivos, en las leyes contra el crimen organizado, en las leyes de juegos prohibidos, bebidas alcohólicas, leyes fiscales, leyes contra la apropiación ilegal de vehículos, leyes de vehículos y tránsito y de embarcaciones; así como en otras leyes y en aquellos esta-tutos confiscatorios en los que por ley se autorice la confiscación.
“Toda propiedad que esté sujeta a una sentencia de confiscación que así lo au-torice, será confiscada a favor del Gobierno de Puerto Rico”.


 Art. 2 de la Ley Núm. 119 (34 LPRA see. 1724 n.).


 Art. 8 de la Ley Núm. 119 (34 LPRA sec. 1724e).


 Art. 15 de la Ley Núm. 119 (34 LPRA see. 17247).


 Íd.


 Íd. Véase, además, Mapfre v. ELA, supra.


 Exposición de Motivos de la Ley Núm. 119, supra, pág. 1761.


 Exposición de Motivos de la Ley Núm. 119, supra, págs. 1762-1763.


 Ponencia del Departamento de Justicia sobre el P. del S. 897 de 23 de julio de 2009, pág. 3.


 Íd.


 Consistentemente, ésta ha sido la posición del Poder Ejecutivo sobre este particular. A modo ilustrativo, hallamos que en una medida legislativa anterior di*74rígida a establecer la Ley Uniforme de Confiscaciones de 2006, se incluyeron disposi-ciones idénticas a las incluidas en la Ley Uniforme de Confiscaciones de 2011 en cuanto a la independencia del proceso de confiscación de cualquier otro proceso penal. Véase, e.g., Art. 8 del P. de la C. 2696, 15ta Asamblea Legislativa, 3ra Sesión Ordinaria. A raíz de esta propuesta el entonces Secretario de Justicia comentó lo si-guiente:
“Los términos de esta medida reconocen las diferencias existentes entre el pro-ceso de confiscación in rem y cualquier acción criminal, o de otra índole, que pueda proceder de los mismos hechos. Se persigue que, por ejemplo, el Estado pueda prose-guir legítimamente con una acción de confiscación contra una propiedad cuando existe prueba suficiente de que la misma ha sido utilizada en actividad delictiva, a[u}n cuando el Estado no pueda instar una acción criminal porque no se ha identi-ficado con la certeza suficiente al autor del delito. Nótese que el Estado debe establecer la ocurrencia de una actividad delictiva y su relación con la propiedad confiscada.
“La propuesta legislativa permite atender el absurdo jurídico que impide que el Estado pueda confiscar, por ejemplo, un automóvil con cristales ahumados cuando existe evidencia en su interior, tales como casquillos de bala, que lo vinculan direc-tamente a la comisión de un delito. Nótese que, en este tipo de caso, el Estado conoce la ocurrencia de una actividad delictiva y del uso del vehículo en su consecución. No obstante, no necesariamente se ha identificado al autor del delito, toda vez que los cristales ahumados impiden su identificación”. Ponencia del Departamento de Jus-ticia ante la Comisión de lo Jurídico y Seguridad Pública de la Cámara de Represen-tantes sobre el P. de la C. 2696 de 24 de enero de 2006, pág. 4.


 United. States v. Ward, 448 US 242, 248-249 (1980). En términos propios del Tribunal Supremo federal, este expresó específicamente lo siguiente:
“This Court has often stated that the question whether a particular statutorily defined penalty is civil or criminal is a matter of statutory construction. Our inquiry in this regard has traditionally proceeded on two levels. First, we have set out to determine whether Congress, in establishing the penalizing mechanism, indicated either expressly or impliedly a preference for one label or the other. Second, where Congress has indicated an intention to establish a civil penalty, we have inquired further whether the statutory scheme was so punitive either in purpose or effect as to negate that intention. In regard to this latter inquiry, we have noted that ‘only the clearest proof could suffice to establish the unconstitutionality of a statute on such a ground’ ”. (Citas omitidas). Id.


 Íd., pág. 249. (“We turn then to consider whether Congress, despite its manifest intention to establish a civil, remedial mechanism, nevertheless provided for sanctions so punitive as to ‘transforfm] what was clearly intended as a civil remedy into a criminal penalty ”).


 Íd., pág. 249 (“In regard to this latter inquiry, we have noted that ‘only the clearest proof could suffice to establish the unconstitutionality of a statute on such a ground’ ”); íd., pág. 251 (“Nor are we persuaded by any of respondent’s other arguments that he has offered the ‘clearest proof’ that the penalty here in question is punitive in either purpose or effect”), reiterado en United States v. One Assortment of 89 Firearms, 465 US 354, 366 (1984) (“Mulcahey has failed to establish by the ‘clearest proof’ that Congress has provided a sanction so punitive as to ‘transfor[m] what was clearly intended as a civil remedy into a criminal penalty ”. [corchetes en el original]).


 United States v. Ursery, 518 US 267, 292 (1996) (“We hold that these in rem civil forfeitures are neither ‘punishment’ nor criminal for purposes of the Double Jeopardy Clause”).


 Íd., págs. 288-290.


 Íd., pág. 290.


 Íd., pág. 291.


 Íd., págs. 291-292.


 Íd., pág. 292.


 Íd.


 Cuando indicamos que el resultado favorable en lo penal no se obtuvo como parte de una determinación en los méritos, nos referimos a que en el proceso criminal nunca se dilucidó si, en efecto, la persona imputada cometió un delito o no. Esto porque la determinación a su favor se produjo como consecuencia de factores ajenos a la controversia principal sobre si incurrió en una conducta delictiva. Este es el caso, por ejemplo, cuando el imputado sale favorecido porque el Ministerio Público no cumple con los términos estatutarios de juicio rápido. La desestimación de los cargos que ese incumplimiento generalmente acarrea no significa que la persona no cometió delito. Simplemente, equivale a que el Ministerio Público incumplió con el proceso y los términos establecidos en las Reglas de Procedimiento Criminal.


 Véase Parte I, Sec. C, de esta Opinión.


 Véase Parte I, Sec. D, de esta Opinión.


 Véase Art. 2 de la Ley Núm. 119, supra.


 Véase Art. 8 de la Ley Núm. 119, supra.


 Véase Parte I, Sec. A, de esta Opinión.


 Así ha sido reconocido, incluso, por el Tribunal Supremo de Estados Unidos en multiplicidad de casos aún vigentes. Véanse, e.g.: Bennis v. Michigan, 516 US 442, 452 (1996); United States v. One Assortment of 89 Firearms, 465 US 354 (1984); Calero-Toledo v. Pearson Yacht Leasing Co., 416 US 663 (1974); J.W. Goldmith Jr, Grant Co. v. United States, 254 US 505 (1921).


 De hecho, esta posibilidad fue descartada, incluso, como parte de los debates suscitados durante la Convención Constituyente de Puerto Rico. 3 Diarios de Sesio-nes de la Convención Constituyente de Puerto Rico 1569-1581 (1961). Cónsono con ello, puede haber ocasiones en que el Estado simplemente no tenga conocimiento de quién utilizó la propiedad en una actividad ilegal, pero como cuestión de hecho sí se sabe que fue utilizada con tales propósitos. Tal sería el caso, por ejemplo, de un automóvil abandonado con sustancias controladas en su interior. Ante tal hallazgo, *83no hay duda de que la propiedad fue empleada en la comisión de una actividad ilegal (almacén o transporte de sustancias controladas), pero por estar abandonada, el Estado desconoce quién la utilizó para ello. ¿Supone ese desconocimiento del autor del delito un impedimento para que el Estado pueda confiscar la propiedad? No. Esto porque, como hemos explicado, bajo la modalidad civil de confiscación la pregunta no es quién utilizó la propiedad, sino si la propiedad, en efecto, fue utilizada en una actividad ilegal.


 Coop. Seg. Múlt. v. E.L.A., supra, pág. 668; Suárez v. E.L.A., supra, pág. 64; Del Toro Lugo v. E.L.A., supra, pág. 988; Carlo v. Srio. de Justicia, supra, pág. 363; Pueblo v. González Cortes, supra, pág. 168.


 Brau, Linares v. ELA et als., 190 DPR 315, 340 (2014); Rivera Fernández v. Mun. Carolina, 190 DPR 196, 202 (2014); Consejo Titulares v. Gómez Estremera et al., 184 DPR 407, 428 (2012), citando & Pueblo v. Ortega Santiago, 125 DPR 203, 214 (1990).


 Romero Barceló v. E.L.A., 169 DPR 460, 500 (2006). Véase Rexach v. Ramírez, 162 DPR 130, 148-149 (2004), citando a Pérez v. Mun. de Lares, 155 DPR 697, 706 (2001).


 Véase Arts. 2, 8 y 15 de la Ley Núm. 119, supra, los cuales, como discutimos en secciones anteriores, dejan claro la voluntad de la Asamblea Legislativa de esta-blecer un proceso civil de confiscación independiente de lo acontecido a nivel penal. Esto, indudablemente, no brinda espacio para otra interpretación estatutaria que no sea la inaplicabilidad de la doctrina de impedimento colateral por sentencia o de cualquier otra doctrina que condicione la continuación de la confiscación al resultado de otro procedimiento.


 Ello sin mencionar las posibles incongruencias jurídicas que sustantiva-mente supone la aplicabilidad de esta doctrina en el contexto de un proceso civil de confiscación basado en lo acontecido en un proceso de índole penal, el cual, en mu-chas ocasiones, ni tan siquiera concluye mediante una sentencia luego de un proceso adjudicativo en sus méritos.